Citation Nr: 1142525	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-41 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD") with panic disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota.  In a May 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for an anxiety disorder not otherwise specified ("NOS") (with PTSD symptoms), with an initial rating of 30 percent, effective March 30, 2009.  Following a timely notice of disagreement, the RO, by means of an October 2009 rating decision, increased the disability rating to 50 percent, effective March 30, 2009.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  Additionally, in a February 2010 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.  

In October 2009, the Veteran appeared before a Decision Review Officer during an informal conference at the St. Paul RO.  A report of this conference has been associated with the claims folder.

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Veteran has recently submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD with panic disorder has been manifested by no greater than occupational and social impairment with reduced reliability and productivity due to anxiety; depression; sleep impairment, including nightmares; anger and irritability; impairment of memory and concentration; emotional avoidance and numbing; disturbances of motivation and mood; infrequent panic attacks (weekly or less often); occasional suicidal ideation without any actual plan or intent; and mild difficulty adapting to stressful circumstances (including work or a worklike setting).  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent disabling for PTSD with panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for PTSD with panic disorder has already been established and the current appeal arose from a claim for an increased disability rating.  In such cases, the Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Here, by means of a letter dated April 2009, the Veteran was informed of the evidence needed to substantiate his original service connection claim.  Moreover, in October 2009, following the receipt of his notice of disagreement with the initial rating, he was afforded a Statement of the Case ("SOC"), which provided him with the rating criteria used by VA in evaluating mental health disabilities.

      b.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA PTSD examinations dated May 2009 and August 2010, respectively.  The claims folder also contains the Veteran's statements and hearing testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and added to the record.  

With regard to the VA examination, the Board notes that the examination reports show that the examiners reviewed the claims folder, including the Veteran's service and post-service treatment reports, elicited from the Veteran his history of mental health complaints and symptomatology, performed various diagnostic tests, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Law and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD with panic disorder has been evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

III.  Factual analysis

The Veteran contends that the symptoms of his PTSD are of greater severity than the current 50 percent rating contemplates.  

Review of the claims folder reveals that the Veteran applied for VA benefits in March 2009, approximately one month after being laid off from a job as a fork lift operator, a position he had held for 18 years; he said that he had never undergone any previous mental health treatment.  In May 2009, at the referral of his county veterans service officer, he underwent a psychosocial evaluation by private psychologist, Dr. G. Komaridis.  He told the examiner that, the previous month, he began feeling desperate, depressed and anxious, and had contemplated suicide after being laid off.  He recalled his military service in Vietnam, which included combat service, and discussed a 1972 incident, in which his ship was hit by enemy artillery, resulting in a fire on the ship and the deaths of several fellow servicemen.  He said that he had been forced to assist in removing the dead bodies and vividly remembered the sounds and smells of the incident; it was noted that the Veteran became very emotional when recalling his stressors.  During the evaluation, the Veteran said that he experienced anxiety, difficulty sleeping, including nightmares several times per week, hypervigilance, anger and irritability, concentration problems and avoidance of anything that triggered his recollection of this experience.  He said he had been married to his wife since 1973 and said that she was quite understanding of his anxiety and related problems.  Although he reported experiencing some anxiety at work, he did not indicate having experienced any problems or difficulties with his previous employer or with co-workers.  During the mental status evaluation, he was found to be casually-dressed with appropriate hygiene; cooperative and polite with normal tone of voice and rate of speech, which was logical and coherent; and alert and oriented to time, place and situation.  The examiner noted that his range of affect was fully-intact, and there was no evidence of delusions, hallucinations or unusual aspects of thought content.  The Veteran reported that he avoided most public settings and engaged in no social activities, noting that he was almost completely confined to his home.  He also said that he routinely checked the stove and coffee pot in his home to make sure they were not on, as well as the fire alarm and smoke detector to insure that they were working.  He was diagnosed on Axis I (clinical disorders) with PTSD and panic disorder with a history of agoraphobia, and on Axis IV (psychosocial and environmental stressors) with recent loss of a job and lack of social support.  His assigned GAF was 46, reflecting serious symptoms.

In May 2009, the Veteran was afforded a VA PTSD examination in conjunction with his claim of entitlement to service connection.  He reported that he lived with his wife, daughter and two grandchildren.  He said that he had a good relationship with his wife of 35 years and described being a grandfather as "great."  Although he said that he did not often see his siblings due to their busy lives, he said that he got along with them when they saw each other.  He said that his support system consisted of his wife and a close friend, who had encouraged him to file for VA benefits; he later admitted that he had actually never had many friends at any period in his life, but this was especially the case since being laid off from work.  In discussing his previous job, he noted that he had been one of the highest paid employees, which was the reason he was laid off.  However, he described his work performance as excellent and denied any history of reprimands or complaints regarding his work.  He also said he got along fairly well with coworkers and supervisors, adding that his boss was sorry to see him go.  He noted that, although he was looking for work in the same field, he was willing to "do anything."  When asked about his previous mental health history, he said that, 20 years earlier, he was being treated for bronchitis and ended up being diagnosed with agoraphobia, stating "I always knew I had [it]."  

During the mental status evaluation, the Veteran was noted to be well-groomed and appropriately-dressed with eye contact within normal limits.  Speech rate and volume were normal and he was noted to be logical and coherent, providing good detail in responding to questions.  His affect was moderately-anxious, as he explained that he did not like going to public places.  He also described having excessive worry and a phobia about fire due to his Vietnam experience.  In addition to anxiety, he said he had experienced some recent depression, "[e]specially lately with no job."  He said that the month of March 2009 (following his lay-off) was "terrible" and he was very angry and felt as though he no longer wanted to live.  However, he acknowledged that his thoughts began to improve on their own once he was able to change his though process regarding his employment situation.  He denied any current suicidal or homicidal ideations, stating that, although he had experienced passing suicidal thoughts in March 2009, he denied any intention or plan of acting on them because of his family.  Although he described daily crying spelling because of his job situation, stating "I get bummed out thinking about no work and it's hard to look for a job right now," he denied feelings of helplessness,  worthlessness or hopelessness.  He also denied any history of auditory or visual hallucinations and evidenced no delusional or paranoid ideation.  Although he reported having dreams about his Vietnam experiences, the examiner found that the Veteran did not appear to actually re-experience the specific events, as he reported that he only occasionally had unwanted memories and said it did not take a great deal of effort to keep his mind off of these thoughts.  The Veteran also specifically denied having ever experienced a flashback.  Although he said that he had lately experienced trouble concentrating enough to read, he acknowledged that he had no trouble concentrating enough to listen to an audio book.  In addition, while the Veteran said that he had become more angry and irritable in the past few months, he denied ever acting out in verbally or physically-aggressive ways.  And, while he reported some diminished interest, as well as feelings of detachment from others, he noted that these feelings began well after his Vietnam experiences, stating that he only began feeling more detachment from others 5-10 years earlier, after he quit drinking alcohol.  

Based on his thorough review of the medical evidence and clinical evaluation, the VA examiner diagnosed the Veteran with anxiety disorder, NOS, with PTSD symptoms, and panic disorder with agoraphobia.  His assigned GAF score was 53, indicative of moderate symptomatology.  

In  July 2009, the Veteran began attending mental health counseling with the VA post traumatic stress recovery ("PTSR") team.  The clinician noted that he was pleasant and cooperative, casually dressed and adequately-groomed, and was fully oriented.  Speech was within normal limits, mood was anxious and depressed, and he became emotional while talking about his traumatic experiences during service.  There was no evidence of a thought disorder and, although he reported concentration problems, there were no overt cognitive difficulties noted.  Judgment was intact and insight was good, as was his motivation for treatment.  The Veteran described his strengths as being a reliable employee that is healthy and determined.  He was diagnosed with anxiety disorder, NOS (symptoms of PTSD, past diagnosis of agoraphobia), and major depression.  His assigned GAF score was 60, which denoted a continuation of moderate symptoms. 

Subsequent VA treatment reports reveal that the Veteran began participating in group therapy as well as private mental health counseling.  These records demonstrate that, despite having moderate to serious symptoms when he was first evaluated (both by VA and his private psychologist), the Veteran's mood quickly began to improve.  The records show that he was placed on several psychotropic medications, including the antidepressant, Celexa.  During a September 2009 VA psychiatry evaluation, he reported that, since starting medication, he felt more "lovable" and hedonic, with less irritability and no panic attacks.  He said he enjoyed spending time with his grandchildren and was getting along well with his wife.  Despite having previously stated that he could not concentrate well enough to read, he said that he had since read two books on PTSD and was even doing yoga.  In addition, he said he was attending coping skills classes with his wife and was in the VA "MOVE" program to help him lose weight.  During the mental status evaluation, he was well-groomed, alert and fully-oriented, displayed good eye contact and fluent speech, and was found to have a pleasant, cooperative affect, congruent with his mood, which was noted as "good."  His thoughts were goal-directed and without loose associations or evidence of any suicidal or homicidal ideations or psychosis.  Concentration and memory were intact, and insight and judgment were good.  The Veteran was found to have improved mood and decreased anxiety and panic symptoms.  The diagnoses were anxiety, NOS (rule out general anxiety disorder and panic disorder) without agoraphobia, and major depressive disorder.  His assigned GAF score was 60.

In October 2009, pursuant to his claim of entitlement to an increased initial disability rating, the Veteran appeared at the St. Paul RO with his representative for an informal conference with a Decision Review Officer.  The conference report shows that, for the first time of record (and despite no evidence of his ever having mentioned this either during his VA psychotherapy sessions, or during his private or VA PTSD examinations), the Veteran now reported that, ever since his traumatic experience in service, he had perceived that there was blood on his hands and compulsively washed his hands several times per day to remove it.  He also reported for the first time of record that the smell of grilling meat caused him to experience flashbacks (despite having specifically told the May 2009 VA examiner that he had never experienced a flashback).  Based in part on the Veteran's allegations of increased symptomatology during the informal conference, the RO increased his PTSD disability evaluation to 50 percent, effective March 30, 2009. 

During a November 2009 weekly group therapy session at the VA PTSR clinic, the Veteran reported that, although he still did not like crowds or going to public places, he had recently attended a birthday party with his wife.  During a December 2009 private therapy session, it was noted that the Veteran's mood continued to improve, although he still displayed some residual anxiety.  He reported having experienced no panic attacks, but said that he did experience road rage, noting, however, that it was only manifested by him yelling alone in his car with no outward violence.  He remarked that, overall, his irritability and depression were reduced.  He also denied any suicidal thoughts, specifically stating "I'm much better than last March."  He did, however, note that he was having financial concerns, and said he had been trying to take a VA vocational rehabilitation examination, but was having difficulty with testing due to problems concentrating.

In February 2010, the Veteran underwent a VA neuropsychological examination of his cognitive status and functioning pursuant to his reports of concentration problems.  Again, the Board notes that, although he had previously denied ever having experienced a flashback, either to the May 2009 VA examiner or to his private psychologist, Dr. Komaridis, during the evaluation, he told the examiner that he had "a long history of flashbacks," including distressing memories of Vietnam, and was experiencing up to 4-5 panic attacks per day (when, in December 2009, he reported that he was experiencing no panic attacks at all).  He continued to deny experiencing any auditory or visual hallucinations, however, and denied any current suicidal thoughts.  He also admitted that his medication and psychotherapy had greatly helped him in reducing his feelings of anxiety and panic.  VA Group psychotherapy reports from March 2010 show that the Veteran again reported improved mood, as well as decreased emotional response concerning anger.  

In August 2010, the Veteran was afforded a second VA PTSD examination pursuant to his continuing disagreement with his disability rating.  At that time, he reported that he experienced daily flashbacks whenever his feet got wet (the first time he ever made such assertion), had considered taking a gun to his previous place of employment earlier that year, and was washing his hands up to a couple of times per hour.  Despite having previously reported that he had one close friend, he now reported that he had no friends outside of his family (with whom he continued to report having good relationships).  He also reported that he participated in several leisurely activities, including walking his dog, rollerblading and riding his motorcycle.  During the mental status evaluation, the Veteran was appropriately dressed and groomed, alert and fully oriented, had unremarkable thought process and content, and had normal insight and judgment.  He said that he still had some sleep and irritability/anger problems, but denied hallucinations.  Despite having previously reported that his panic symptoms were reduced, he now said that he experienced panic every couple of days when his feet got wet.  Significantly, despite having applied for TDIU in February 2010, the Veteran specifically told the examiner that he did not attribute his unemployment to his mental disorder.  He was diagnosed with PTSD and panic disorder without agoraphobia; his assigned GAF score was 55, denoting moderate symptomatology.  Despite the Veteran's having reported an increase in his symptoms, the examiner found that, based on his review of the outpatient treatment reports, as well as his previous examination reports, his overall level of functioning was similar to that displayed during his VA examination in May 2009.  He also concluded that there was no evidence that his PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work or mood.  

VA outpatient mental health treatment reports demonstrate that, in spite of his claims of a worsening of his PTSD symptomatology during his last VA examination, the Veteran continued to report to his therapists that he was actually experiencing a decrease in his PTSD symptoms.  By October 2010, he reported that he was feeling "marvelous," with increasingly infrequent periods of anxiousness and rarely experienced a panic attack.  In January 2011, he reported being in a good mood and again said that he was having increasingly infrequent periods of anxiety, although he reported that he had experienced one panic attack while driving.  He said that his psychotropic medications were working well and seemed to be in a very upbeat mood.  He even thanked his therapist for the mental health services he was receiving from VA.  During a February 2011 therapy session, his assigned GAF score had increased to 68, indicative of mild symptoms and generally functioning pretty well, with some meaningful personal relationships.  During a March 2011 therapy session, although he previously stated that he was essentially confined to his home, he reported that he enjoyed going on long walks with his dog, was ice skating almost daily, and had plans to rollerblade when the weather improved.  Moreover, despite having reported in August 2010 that he had no friends outside his family, he now reported that he was working part-time for a friend, which he found very rewarding.  The clinician noted that he reported that his "mood continues to be very good, calmer, more outgoing with others."

In May 2011, the Veteran provided testimony during a Board video conference hearing.  A review of the hearing transcript, however, again demonstrates several inconsistencies between the statements made by the Veteran (and his representative on his behalf) during the hearing and those he reported to his VA clinicians since beginning mental health treatment in 2009.  For example, the Veteran reported that his concentration was so bad that he could not focus well enough to read, and said that, because of an inability to concentrate, he had been unable to take a VA vocational rehabilitation test.  As noted above, however, during one outpatient treatment session, the Veteran reported that he had read two books about PTSD.  In addition, of record are the results of a vocational rehabilitation evaluation completed by the Veteran seven months earlier, in September 2010, which demonstrate not only that he was able to complete the test, but also that he did well enough to begin participating in the vocational rehabilitation program (he later withdrew after reporting that he had experienced one panic attack while driving with an instructor).  He also reported that he had been unable to participate in neuropsychological testing because of his high anxiety levels.  Yet, as previously discussed, the claims folder shows that he received a neuropsychological evaluation in March 2010.  He also reported that, during the hearing itself, he could smell blood and burning bodies.  He further stated that he experienced flashbacks whenever he smelled certain substances that reminded him of service.  However, review of the claims folder again demonstrates that he never reported such incidences to his treating VA psychotherapists or psychiatrists while undergoing outpatient mental health treatment, but only reported such symptoms during his informal conference at the RO.  The Board further observes that the Veteran reported that he could not complete truck driving school (the claims folder shows that he was attempting to obtain a commercial drivers license) because he claimed that each time he got to a stop sign, he experienced a hallucination, stating that his hands got slippery with blood and he could not move.  He reported that this had last occurred in December 2010.  Yet, as noted above, his VAMC treatment reports show that, in January and February 2011, he told his treating therapists that he was feeling better, was experiencing ever increasing periods without anxiety.  Furthermore, as noted above, although he made similar statements to the Decision Review Officer during his RO informal conference in October 2009, he did not report these symptoms to the VA examiner who performed his August 2010 examination.

IV.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board also has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against granting the Veteran's claim of entitlement to a disability evaluation in excess of 50 percent for PTSD with panic disorder.  In this regard, as noted above, the Board finds that, throughout the period on appeal, the symptoms of the Veteran's PTSD with panic disorder have been manifested by no greater than occupational and social impairment with reduced reliability and productivity due to anxiety; depression; sleep impairment, including nightmares; anger and irritability; impairment of memory and concentration; emotional avoidance and numbing; disturbances of motivation and mood; infrequent panic attacks (weekly or less often); occasional suicidal ideation without any actual plan or intent; and mild difficulty adapting to stressful circumstances (including work or a worklike setting).  

In this regard, the Board has carefully considered these symptoms, and weighed them against the diagnostic criteria for PTSD under DC 9411.  Once again, however, the Board observes that the criteria for the Veteran's current 50 percent disability rating are "occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships."  In this case, however, there is no evidence of record to show, at anytime during the current appeal, that the Veteran was found to have a flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once per week, impaired judgment or impaired abstract thinking.  Rather, of these symptoms, the only ones demonstrated by the VA outpatient treatment records and VA examination reports are some impairment of memory, difficulty in understanding complex commands  and disturbances of motivation and mood (based on reports and findings of depression).  Instead of demonstrating a worsening of his PTSD symptoms, the outpatient treatment reports consistently demonstrate that his symptoms actually improved from the time that he underwent his VA PTSD examination in May 2009.  These records show that he continued to have a close marital relationship with his wife of over 35 years, maintained relationships with other relatives, including spending enjoyable, quality time with his grandchildren, and even enjoyed spending considerable amounts of time participating in leisurely activities, such as rollerblading.  In addition, although he said that he did not like to spend time with others, the treatment reports show that he was faithfully attending VA group therapy sessions with other veterans, and had even accompanied his wife to a birthday party.  He also admitted that the main reason he did not have many close friends was because he lost several friends when he gave up alcohol.  He also previously stated that he never actually had many friends, which presumably includes the period prior to military service.  

The Board further notes that, despite the statements by his representative during his Board video conference hearing that the only reason the Veteran was able to function at all was because he was on medication, VA disability ratings are based on symptoms noted during the period on appeal without regard to whether or not such symptoms are the result of psychotropic medication.  Furthermore, despite the Veteran's claims that his PTSD with panic disorder is of such a degree that it prevents him from functioning, the Board observes that none of the VA examiners (or his treating clinicians) found his PTSD with panic disorder to be so disabling as to significantly affect his occupational and/or social functioning.  As noted above, 38 C.F.R. § 4.126 states that, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. (emphasis added).

Furthermore, while the Veteran's GAF scores were previously shown to be as low as 46 during his May 2009 private evaluation shortly after he was laid off from his job, in February 2011, he was assigned a score of 68, which is indicative of mild symptoms.  In this regard, the Board also notes that, although an examiner's classification of the level of psychiatric impairment by words or by a GAF score is to be considered, it is not determinative of the percentage rating to be assigned, as the rating depends on evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

For these reasons, the Board concludes that the Veteran's PTSD with panic disorder does not more nearly approximate the criteria for a 70 or 100 percent rating.  It is true that the file reflects that the Veteran continues to experience some anxiety, irritability, sleep difficulties, and difficulty in adapting to stressful circumstances.  However, these manifestations of his PTSD are contemplated by the 50 percent rating currently assigned.  Moreover, although the Veteran does appear to have some memory problems and disturbances of motivation and mood, and reported that he experienced one panic attack in early 2011, he is not shown to have speech that is intermittently illogical, obscure, or irrelevant, continuous panic, and there is no evidence indicating that the Veteran has spatial disorientation or obsessional rituals that interfere with routine activities.  The Board also observes that, although the Veteran's representative, during the VA video conference hearing, claimed that, because the Veteran had experienced what she classified as a "hallucination" (the Veteran's treating clinician actually called the single occurrence an "illusion"), he is entitled to a 100 percent disability rating for PTSD, the Board once again notes that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, supra.  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Here, despite any claim by the Veteran or his representative, the Board notes that one of the symptoms listed for a 100 percent disability rating for PTSD is "persistent delusions or hallucinations."  (emphasis added).  As previously discussed, in this case, there is no evidence that the Veteran has ever been found to have any of the symptoms suggested by the criteria listed for a 100 percent rating, including no evidence of persistent delusions or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In addition to the VA examinations, private evaluation and outpatient treatment reports, the Board has also considered the Veteran's personal statements regarding the severity of his disorder.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the complex manifestations of a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions do not constitute competent medical evidence.  

More importantly, as discussed above, the medical evidence of record clearly contradicts his claims.  As such, the Board finds the Veteran's reported statements regarding his PTSD with panic disorder symptomatology during the period on appeal are not credible, due to inconsistency with the medical findings and apparent bias on his part.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once again, the Board notes that, during the October 2009 informal conference at the RO, the Veteran made several assertions regarding his PTSD with panic disorder symptoms that were clearly never mentioned either during his previous VA examination, or to any of his outpatient treating clinicians.  In this regard, the Board is certainly cognizant that self interest may play a role in the Veteran's statements made to the Decision Review Officer.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Consequently, the Board assigns limited probative value to his personal statements, in contrast to the highly probative findings of the two VA examination reports.

Accordingly, and based on this evidentiary posture, the Board concludes that the symptoms from the Veteran's PTSD are most consistent with the currently-assigned 50 percent rating.  

Finally, the Board notes that it has considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for service-connected PTSD.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial rating in excess of 50 percent for PTSD with panic disorder is denied.


REMAND

The Veteran contends that he is completely unemployable either primarily or entirely as a result of his service-connected PTSD.  The Board observes that, although the issue of TDIU was not certified for appeal to the Board, during the Board video conference hearing, the Veteran's representative said that they never received the SOC, and thus, were unable to submit the proper appeal.  Nonetheless, the Board believes that the issue of TDIU has been raised my virtue of the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  Total disability is considered to exist when there is present any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record indicates that the Veteran is currently employed in less than a part-time capacity.  See video conference hearing transcript, October 2009.  While the record demonstrates that the Veteran has been afforded VA PTSD examinations pursuant to his claim, review of the examination reports reveals that an opinion as to the effect of his service-connected disability on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected PTSD with panic disorder.

In addition, the Board notes that, during his VA hearing, the Veteran mentioned that he was considering applying for Social Security Administration ("SSA") disability benefits.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to his TDIU claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine whether he has actually applied for SSA benefits, and if so, obtain any records currently associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated February 2011, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  
Obtain all available VAMC treatment records pertaining to the Veteran's service-connected PTSD with panic disorder since February 2011 and associate with the claims folder.  Any negative reply should also be included in the claims folder.

2.  The RO/AMC should obtain a signed consent form from the Veteran allowing VA to obtain records for any private PTSD treatment he has received, including, but not limited to any additional treatment reports from Dr. G. Komaridis that are not currently of record.  Any negative reply should also be added to the claims folder.

3.  The RO/AMC should contact the Veteran and if he advises that he has filed a claim for SSA disability benefits, it should contact SSA and request any records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

4.  The RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected PTSD with panic disorder on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected PTSD with panic disorder.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, if upon completion of the above action the claim is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


